Memorandum. A man was arrested in an action of debt, and presently made a warrant to an attorney, to confess judgment for him, whereupon he was discharged. But afterwards he revoked the power of attorney, before judgment was confessed. And the Court, observing this cunning practice, ordered the attorney to plead non sum informatus, that judgment might be entered; and they said they would protect the attorney, in case a suit should be brought against him for doing.
Memorandum. Michaelmas term was adjourned at Reading on account of the plague.